UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6818



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAVIER DE JESUS BUSTOS, a/k/a Gabino,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-98-276, CA-99-483-AM)


Submitted:   October 29, 1999           Decided:    November 17, 1999


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javier De Jesus Bustos, Appellant Pro Se. Thomas More Hollenhorst,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Javier De Jesus Bustos seeks to appeal the district court’s

order summarily dismissing his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal

substantially on the reasoning of the district court.    See United

States v. Bustos, Nos. CR-98-276; CA-99-483-AM (E.D. Va. Apr. 13,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                  2